Citation Nr: 0126702	
Decision Date: 11/23/01    Archive Date: 12/03/01	

DOCKET NO.  01 05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  Of that period, 1 year, 11 months, and 26 
days consisted of foreign service, apparently, in the Federal 
Republic of Germany.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of entitlement to service 
connection for a psychiatric disorder other than 
post-traumatic stress disorder.  Inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


REMAND

The veteran in this case seeks service connection for 
post-traumatic stress disorder.  In pertinent part, it is 
argued that, while in service in Germany, the veteran was 
exposed to and/or involved in a number of stressful 
incidents, which incidents precipitated the development of a 
post-traumatic stress disorder.  

In that regard, during the course of a hearing before the 
undersigned member of the Board in August 2001, and in 
various other statements, the veteran noted that, while in 
service in Germany, he was "harassed" by various of his 
superiors, including his commander, a Captain Unterseher, and 
a First Sergeant Daniel Davis.  The veteran additionally 
stated that, prior to his arrival in Germany, a member of the 
unit to which he was to be assigned had drowned.  According 
to the veteran, upon his arrival in Germany, he was assigned 
to the same room in which that individual had lived.  In a 
statement received in October 2000, the veteran reported 
that, while in Germany, he was stationed in an area in which 
"three terrorist groups" were operating, which would 
"constantly breach and sabotage" American troops, utilizing 
"small arm weapons" and "small armor munitions."  According 
to the veteran, on two separate occasions while in Germany, 
he got into "skirmishes" with these terrorist groups.

It appears that, for at least a portion of the veteran's 
service, he functioned in what might best be described as a 
"nuclear duty position."  

The veteran testified that he received a diagnosis of PTSD at 
the Life Management Center, Marianna, Florida.  In a letter 
dated in July 25, 2000, a counselor at that facility reported 
that the veteran had seen numerous therapists at that agency 
and that he had many symptoms of PTSD.  It is unclear from 
the letter whether the veteran had received a diagnosis of 
PTSD.  The treatment records from that facility have not been 
obtained.  Where a medical professional reports relevant 
treatment, VA is obligated to obtain those records.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

The veteran also testified that he was in receipt of Social 
Security Administration disability benefits based on PTSD.  
It does not appear that these records are associated with the 
claims folder.

Based on the aforementioned, it is clear that further 
development of the evidence is required prior to a final 
adjudication of the veteran's current claim.  Moreover, 
during the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility in an attempt to obtain the 
veteran's complete service 
personnel/administrative file.  That 
file, once obtained, should be made a 
part of the veteran's claims folder.

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), should seek all 
records of the veteran's treatment at the 
Life Management Center, and copies of any 
decisions of the Social Security 
Administration, and the records upon 
which those decisions were made.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  In addition, the RO should request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

4.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the United States Armed 
Services Center for the Research of Unit 
Records (USASCRUR), or other appropriate 
service department agencies, in order 
that they might provide information which 
could support the veteran's alleged 
stressors.  

5.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.

6.  The RO should then arrange for the 
veteran to be examined by a psychiatrist.  
The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate any previous psychiatric 
findings or diagnosis with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should additionally 
comment explicitly upon whether the 
events claimed by the veteran as a 
stressor or stressors, are of a quality 
required to produce post-traumatic stress 
disorder.  If so, the examiner should 
also comment explicitly on whether there 
is a link between such a stressor or 
stressors and any current diagnosis of 
post-traumatic stress disorder.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  

7.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  

8.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


